Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 1 of 49 PageID #: 530




                               Government
                                 Exhibit
                              _____________
                                    63
                                                                   DOJ 000231
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 2 of 49 PageID #: 531




                                                                   DOJ 000232
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 3 of 49 PageID #: 532




                                                                   DOJ 000233
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 4 of 49 PageID #: 533




                                                                   DOJ 000234
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 5 of 49 PageID #: 534




                                                                   DOJ 000235
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 6 of 49 PageID #: 535




                                                                   DOJ 000236
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 7 of 49 PageID #: 536




                                                                   DOJ 000237
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 8 of 49 PageID #: 537




                                                                   DOJ 000238
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 9 of 49 PageID #: 538




                                                                   DOJ 000239
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 10 of 49 PageID #: 539




                                                                    DOJ 000240
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 11 of 49 PageID #: 540




                                                                    DOJ 000241
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 12 of 49 PageID #: 541




                                                                    DOJ 000242
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 13 of 49 PageID #: 542




                                                                    DOJ 000243
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 14 of 49 PageID #: 543




                                                                    DOJ 000244
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 15 of 49 PageID #: 544




                                                                    DOJ 000245
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 16 of 49 PageID #: 545




                                                                    DOJ 000246
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 17 of 49 PageID #: 546




                                                                    DOJ 000247
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 18 of 49 PageID #: 547




                                                                    DOJ 000248
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 19 of 49 PageID #: 548




                                                                    DOJ 000249
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 20 of 49 PageID #: 549




                                                                    DOJ 000250
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 21 of 49 PageID #: 550




                                                                    DOJ 000251
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 22 of 49 PageID #: 551




                                                                    DOJ 000252
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 23 of 49 PageID #: 552




                                                                    DOJ 000253
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 24 of 49 PageID #: 553




                                                                    DOJ 000254
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 25 of 49 PageID #: 554




                                                                    DOJ 000255
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 26 of 49 PageID #: 555




                                                                    DOJ 000256
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 27 of 49 PageID #: 556




                                                                    DOJ 000257
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 28 of 49 PageID #: 557




                                                                    DOJ 000258
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 29 of 49 PageID #: 558




                                                                    DOJ 000259
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 30 of 49 PageID #: 559




                                                                    DOJ 000260
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 31 of 49 PageID #: 560




                                                                    DOJ 000261
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 32 of 49 PageID #: 561




                                                                    DOJ 000262
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 33 of 49 PageID #: 562




                                                                    DOJ 000263
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 34 of 49 PageID #: 563




                                                                    DOJ 000264
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 35 of 49 PageID #: 564




                                                                    DOJ 000265
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 36 of 49 PageID #: 565




                                                                    DOJ 000266
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 37 of 49 PageID #: 566




                                                                    DOJ 000267
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 38 of 49 PageID #: 567




                                                                    DOJ 000268
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 39 of 49 PageID #: 568




                                                                    DOJ 000269
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 40 of 49 PageID #: 569




                                                                    DOJ 000270
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 41 of 49 PageID #: 570




                                                                    DOJ 000271
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 42 of 49 PageID #: 571




                                                                    DOJ 000272
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 43 of 49 PageID #: 572




                                                                    DOJ 000273
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 44 of 49 PageID #: 573




                                                                    DOJ 000274
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 45 of 49 PageID #: 574




                                                                    DOJ 000275
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 46 of 49 PageID #: 575




                                                                    DOJ 000276
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 47 of 49 PageID #: 576




                                                                    DOJ 000277
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 48 of 49 PageID #: 577




                                                                    DOJ 000278
Case 4:19-cv-00415-ALM Document 22-37 Filed 03/09/20 Page 49 of 49 PageID #: 578




                                                                    DOJ 000279
